Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing of Fig. 11 was received on 2/20/2022.  This drawing is accepted/entered.  Your resubmission of the clear drawing of Fig. 11 is greatly appreciated. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7, 9, 23, and 26 are allowable because the prior art while teaching or suggesting  an apparatus capable of inducing swirling/turbulence on flowable material comprising a funnel body extending in a longitudinal direction having a top portion, a bottom portion, an inner wall, an outer wall, an inlet opening provided at the top portion for receiving the slurry mixture, and an outlet opening provided at the bottom portion for outputting flowable material(s) and a plurality of baffles/vanes projecting from the inner wall towards a center of the funnel body, the plurality of baffles being spaced around the inner wall, wherein each baffle comprises a first side and a second side, and a length extending from the inlet opening and through/beyond the outlet opening of the funnel body,  the baffles configured to induce swirling/turbulence into the flowable material(s) poured into the inlet opening as the flowable material(s) moves towards the outlet opening before exiting the outlet opening, the prior art does not teach or suggest an outlet opening provided between the top portion and the bottom portion for outputting slurry mixture.

Claims 21, 22, 25, and 28 are allowable because the method for mixing a slurry mixture for making gypsum board incorporates the step of implementing the combined structural features of the allowable system of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/18/2022